Exhibit 10.16.1

 

Appendix 3    Xiamen Software Industry Investment & Development Co., Ltd.   
(Xiamen Software Park Chuangxin Building)

Appendix 3 to Office Lease Contract

Part A: Xiamen Torch Hi-tech Industrial Development Zone Finance Services Center

Part B: Xiamen Software Industry Investment & Development Co., Ltd.

Part C: eHealth China (Xiamen) Technology Co., Ltd.

All three parties agree to following items based on friendly negotiation:

1. This agreement is Appendix 3 to the Office Lease Contract (the “Office Lease
Contract”) signed by Party A, Party B and Party C on March 31st, 2006.

2. ITEM 1 of the Office Lease Contract shall be changed to the following: “PARTY
A will provide PARTY C with Areas 9F-A (1,423.21 m2), 9F-B (1,045.01 m2) and
10F-B (934.90 m2) of Chuangxin Building, Xiamen Software Park, with a designed
load of 2.0KN/m2. PARTY A is required to reassure PARTY C that the leased
premises are compatible with PARTY C’s business purposes, without any hidden
peril or any hypothec on the leased premises.”

3. ITEM 2 of the Office Lease Contract shall be changed to the following:
“Area 9F-A of Chuangxin Building, Xiamen Software Park has an actual area of
1,423.21m2, Area 9F-B of Chuangxin Building, Xiamen Software Park has an actual
area of 1,045.01m2, and Area 10F-B of Chuangxin Building, Xiamen Software Park
has an actual area of 934.90m2, while chargeable area reaches to
3,743.43m2{actual area*(1+10%)}. 10% represents the ratio for sharing the public
area, which includes passage, elevator, staircase, scaling ladder, wash room,
power distribution room, hallway and public facilities setup room, etc.”

4. ITEM 5 of the Office Lease Contract shall be changed to the following: “The
total rental fee for Areas 9F-A, 9F-B and 10F-B of Chuangxin Building, Xiamen
Software Park will be RMB97,329.18 per month.”

5. ITEM 6 of the Office Lease Contract shall be changed to the following: “A
deposit equal to two months’ standard rental is RMB 194,658.36 in total. It
shall be fully and promptly returned to PARTY C at the expiration of the
contract, or in the event of PARTY A breaching the contract. In case PARTY C
breaches this contract with any actual loss caused to PARTY A, PARTY A has the
right to deduct the relevant compensation for actual loss from the deposit. In
case the



--------------------------------------------------------------------------------

Appendix 3    Xiamen Software Industry Investment & Development Co., Ltd.   
(Xiamen Software Park Chuangxin Building)

 

deposit is not sufficient to cover such items, PARTY A has the right to claim
for compensation for actual loss. Besides a deposit which PARTY C has paid for
in the amount of RMB141,182.08, PARTY C shall pay an additional deposit amount
equal to two months’ standard rental for Area 10F-B of Chuangxin Building,
Xiamen Software Park, which is RMB 53,476.28.”

6. ITEM 9 of the Office Lease Contract shall be changed to the following:
“Rental payments will be rendered monthly. The first rental (rental for
June 1st, 2006 to June 30th, 2006) and deposit in the amount of RMB 211,773.12
shall be paid within ten days of signing the contract by all the parties hereto.
Party C shall also pay for the first month rental (rental for December 1st, 2007
to December 31st, 2007) for Area 10F-B of Chuangxin Building, Xiamen Software
Park, which is RMB 26,738.14, within ten days of signing this agreement
(Appendix 3) by all the parties hereto.”

7. ITEM 18 of the Office Lease Contract shall be changed to the following:
“Unless PARTY C substantially breaches the contract and such breach is not cured
within thirty (30) calendar days’ of the written notice from PARTY A to PARTY C,
PARTY A shall not unilaterally terminate the contract during the Initial Term
(as defined below) and renewal terms. The term of the contract is one year,
effective from April 1st, 2006 to March 31st, 2007 (the “Initial Term”). PARTY A
shall grant PARTY C a rent-free remodeling period of two months (April 1st, 2006
to May 31st, 2006). Rental is going to be charged commencing from June 1st,
2006. After the completion of the Initial Term, this Agreement shall
automatically renew for additional one-year periods on condition that no dissent
arises between the two parties. The Initial Term and the renewal term shall not
exceed five years all together. In the event that PARTY C terminates the
contract in good faith prior to the expiration of the contract, PARTY C shall
notify PARTY A, in writing, three months prior to such termination.
Additionally, either party may terminate this contract upon thirty (30) calendar
days’ written notice of a material breach by the other party, provided such
breach is not cured within such thirty (30) days period. Based on Appendix 2 to
the Office Lease Contract, PARTY A shall grant PARTY C a rent-free remodeling
period of one month (November 1st, 2007 to November 30th, 2007) for Area 10F-B
of Chuangxin Building, Xiamen Software Park. Rental for Area 10F-B is going to
be charged commencing from December 1st, 2007.”

8. Except for the above revised terms, the other terms of the Office Lease
Contract will be remained unchanged.

 

2



--------------------------------------------------------------------------------

Appendix 3    Xiamen Software Industry Investment & Development Co., Ltd.   
(Xiamen Software Park Chuangxin Building)

 

PARTY A

Xiamen Torch Hi-tech Industrial Development Zone Finance Services Center

Seal:

Representative:   /s/ Qiu, Jian

PARTY B

Xiamen Software Industry Investment & Development Co., Ltd.

Seal:

Representative:   /s/ Wang, Hua

PARTY C

eHealth China (Xiamen) Technology Co., Ltd.

Seal:

Representative:   /s/ Sheldon Wang

Date: November 25, 2007

 

3